                                          Case 2:18-cv-02066-JCM-NJK Document 21 Filed 12/07/18 Page 1 of 9



                                      1   John Bragonje
                                          Nevada Bar No. 9519
                                      2   Don G. Martin
                                          Nevada Bar No. 6736
                                      3   Jennifer K. Hostetler
                                          Nevada Bar No. 11994
                                      4   LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                          3993 Howard Hughes Pkwy, Suite 600
                                      5   Las Vegas, NV 89169-5996
                                          Tel: 702.949.8200
                                      6   E-mail:jbragonje@lrrc.com
                                          E-mail:dmartin@lrrc.com
                                      7   E-mail: jhostetler@lrrc.com
                                      8   Attorneys for Plaintiff eTouch LV, LLC
                                      9                                 UNITED STATES DISTRICT COURT
                                                                             DISTRICT OF NEVADA
                                     10

                                     11   eTouch LV, LLC, a Nevada limited liability             Case No. 2:18-cv-02066-JCM-NJK
                                          company,
3993 Howard Hughes Pkwy, Suite 600




                                     12
                                                                               Plaintiff,
                                     13                                                          MOTION TO COMPEL
Las Vegas, NV 89169-5996




                                                  vs.                                            ARBITRATION AND TO DISMISS, OR
                                     14                                                          IN THE ALTERNATIVE TO STAY
                                          eTouch Menu, Inc., a Minnesota corporation;            DEFENDANT SCOTT MORROW’S
                                     15   Scott Morrow, an individual; DOES 1 to 10,             COUNTERCLAIMS
                                          inclusive,
                                     16
                                                                             Defendant.
                                     17

                                     18   AND ALL RELATED CLAIMS.
                                     19
                                                  Plaintiff eTouch LV, LLC hereby moves to compel arbitration of Defendant Scott
                                     20
                                          Morrow’s counterclaims under the Federal Arbitration Act (“FAA”) and to dismiss those
                                     21
                                          counterclaims, or in the alternative, stay the counterclaims pending completion of the arbitration.
                                     22
                                          This motion is made and based upon the attached Memorandum of Points and Authorities, the
                                     23
                                          exhibits attached hereto, all pleadings and papers on file in this action, and any oral argument that
                                     24
                                          this Court might entertain.
                                     25
                                                                   MEMORANDUM OF POINTS AND AUTHORITIES
                                     26
                                          I.      INTRODUCTION
                                     27
                                                  This is a dispute related to eTouch LV, LLC’s (“eTouch LV”) purchase of assets of
                                     28
                                          eTouch Menu, Inc. (“eTM”). On September 19, 2018, eTouch LV filed this action against eTM

                                          106575996_1
                                          Case 2:18-cv-02066-JCM-NJK Document 21 Filed 12/07/18 Page 2 of 9



                                      1   and its president and board member, Scott Morrow, alleging breach of the Asset Purchase
                                      2   Agreement (“APA”) that eTM and eTouch LV entered into on September 26, 2017 to accomplish
                                      3   a sale of assets and transition of the eTouch business. On November 9, 2018, Morrow answered
                                      4   the Complaint and alleged counterclaims against eTouch LV, seeking to improperly bring an
                                      5   employment dispute into this litigation. Indeed, Morrow’s employment-based counterclaims
                                      6   cannot proceed in this judicial forum. Prior to commencing employment, Morrow entered into
                                      7   the At-Will Employment Agreement (“Employment Agreement”) with eTouch LV and agreed to
                                      8   arbitrate all matters arising out of or relating to his employment. The Employment Agreement
                                      9   contains a clear and unequivocal arbitration provision, requiring that “any and all disputes”
                                     10   relating to the Employment Agreement with eTouch LV be submitted to neutral binding
                                     11   arbitration.   Accordingly, as to Morrow’s counterclaims alleging breach of the employment
3993 Howard Hughes Pkwy, Suite 600




                                     12   contract or unjust enrichment for the services rendered, the parties’ agreement to arbitrate must be
                                     13   honored.
Las Vegas, NV 89169-5996




                                     14           Therefore, eTouch LV respectfully requests that the Court compel Morrow’s employment-
                                     15   based counterclaims to arbitration, and dismiss, or in the alternative, stay proceedings on those
                                     16   counterclaims pending arbitration.
                                     17   II.     FACTUAL AND PROCEDURAL BACKGROUND
                                     18           A.      The APA and Litigation
                                     19           Plaintiff eTouch LV is an entity that was formed to acquire substantially all of the assets
                                     20   of eTM with the purpose of continuing and expanding eTM’s eTouch business and brand. See
                                     21   Compl., ECF No. 1, at ¶ 12. On or about September 26, 2017, eTouch LV, on the one hand, and
                                     22   Morrow and eTM, on the other hand, executed that certain “Asset Purchase Agreement” to
                                     23   accomplish the referenced sale of assets and transition of the eTouch business. See id. at ¶ 13.
                                     24   The closing of the transaction occurred on September 26, 2017. See id. at ¶ 15.
                                     25           In general, the Asset Purchase Agreement provides that, at the time the transaction closed,
                                     26   eTM would transfer to eTouch LV all the assets necessary to operate the eTouch business to eTM
                                     27   – including customer contracts, equipment, software, and intellectual property – and that eTouch
                                     28   LV would pay $3.5 million plus a variable “Earn Out” payment that fluctuated depending on the


                                          106575996_1                                     2
                                          Case 2:18-cv-02066-JCM-NJK Document 21 Filed 12/07/18 Page 3 of 9



                                      1   profitability of the eTouch business after the closing, as set forth fully in the APA. See id. at ¶ 14.
                                      2   Critically, the purchase price was not to be paid all at once: eTouch LV paid $2 million at the
                                      3   time of the closing; eTouch LV gave eTM a Note in the amount of $1.5 million to be paid in nine
                                      4   equal quarterly installments beginning December 31, 2018; and the parties agreed that eTM
                                      5   would be paid additional compensation (the “Earn-out”), by sharing in the earnings of the eTouch
                                      6   business if certain performance benchmarks were met, although in no event would the Earn-out
                                      7   ever exceed $12 million. See id. at ¶ 17.
                                      8           After the closing occurred and as eTouch LV took control of the operations, it discovered
                                      9   that the warranties, the due diligence materials, and a broad range of representations and
                                     10   communications made by eTM and Morrow, including but not limited to those set forth in the
                                     11   APA, and other writings were in fact false. See id. at ¶ 22. These included the nature and status
3993 Howard Hughes Pkwy, Suite 600




                                     12   of assigned customer contracts and false or grossly overstated financial forecasts, among others.
                                     13   See id. at ¶¶ 23-29 and 34-37. As a result, eTouch LV instituted this action in the Eighth Judicial
Las Vegas, NV 89169-5996




                                     14   District Court, Clark County, Nevada on September 19, 2018, alleging seven claims for relief
                                     15   against Morrow and eTM including breach of contract, fraud and breach of fiduciary duty. eTM
                                     16   and Morrow removed the case to United States District Court for the District of Nevada on
                                     17   October 26, 2018 on the basis of diversity jurisdiction. See Petition for Removal, ECF No. 1.
                                     18           B.     Morrow’s Employment Agreement and Arbitration
                                     19           Pursuant to the Employment Agreement, Claimant was employed as President of eTouch
                                     20   LV from September 26, 2017 until his termination on May 4, 2018.                 In the Employment
                                     21   Agreement, Plaintiff agreed to resolve all disputes with his employer by neutral binding
                                     22   arbitration before the American Arbitration Association (“AAA”):
                                     23           23.11 ARBITRATION.    THE PARTIES EXPRESSLY AGREE AND
                                     24           ACKNOWLEDGE THAT ANY AND ALL DISPUTES RELATING TO THIS
                                                  AGREEMENT SHALL BE RESOLVED BY FINAL AND BINDING
                                     25           ARBITRATION BY A NEUTRAL ARBITRATOR ADMINISTERED BY THE
                                                  AMERICAN ARBITRATION ASSOCIATION UNDER ITS NATIONAL RULES
                                     26           FOR RESOLUTION OF EMPLOYMENT DISPUTES OR OTHER APPLICABLE
                                                  RULES OR AS OTHERWISE MUTUALLY AGREED TO BY THE PARTIES.
                                     27
                                                  THE PARTIES FURTHER EXPRESSLY AGREE AND ACKNOWLEDGE THAT
                                     28           ANY ARBITRATION UNDER THIS PARAGRAPH SHALL TAKE PLACE
                                                  EXCLUSIVELY IN LAS VEGAS, NEVADA AND SHALL BE CONSTRUED

                                          106575996_1                                       3
                                          Case 2:18-cv-02066-JCM-NJK Document 21 Filed 12/07/18 Page 4 of 9



                                      1           AND INTERPRETED EXCLUSIVELY IN ACCORDANCE WITH THE
                                                  SUBSTANTIVE LAWS OF THE STATE OF NEVADA WITHOUT REGARD TO
                                      2           ITS CONFLICTS OF LAWS PRINCIPLES.      NOTWITHSTANDING THE
                                      3           FOREGOING, NOTHING HEREIN SHALL PRECLUDE EITHER PARTY FROM
                                                  SEEKING INJUNCTIVE OR OTHER EQUITABLE RELIEF IN A COURT OF
                                      4           COMPETENT JURISDICTION, EXCLUSIVELY IN CLARK COUNTY,
                                                  NEVADA, WITHOUT FIRST COMPLYING WITH THE ARBITRATION
                                      5           PROVISIONS OF THIS SECTION. IN ACCORDANCE WITH NRS 597.995,
                                                  EMPLOYEE AFFIRMATIVELY AUTHORIZES THAT ANY DISPUTE ARISING
                                      6           BETWEEN THE PARTIES BE SUBMITTED TO ARBITRATION IN LAS
                                      7           VEGAS, NEVADA, OTHER THAN VIOLATIONS OF SECTIONS 10 THROUGH
                                                  16, INCLUSIVE, IN WHICH A PARTY MAY CONCURRENTLY PURSUE
                                      8           INJUNCTIVE RELIEF IN CLARK COUNTY, NEVADA, PURSUANT TO
                                                  SECTION 22.2. EMPLOYEE EXPRESSLY ACKNOWLEDGES THAT BY
                                      9           VOLUNTARILY AGREEING TO THIS MANDATORY ARBITRATION
                                                  PROVISION, EMPLOYEE IS SUBMITTING TO JURISDICTION IN CLARK
                                     10
                                                  COUNTY, NEVADA, AND WAIVING IMPORTANT RIGHTS, INCLUDING THE
                                     11           RIGHTS TO CIVIL LITIGATION, A JURY TRIAL, AND ANY ASSOCIATED
                                                  RIGHTS OF APPEAL AND THAT THE PARTIES MAY BRING CLAIMS
3993 Howard Hughes Pkwy, Suite 600




                                     12           AGAINST THE OTHER ONLY IN THEIR INDIVIDUAL CAPACITIES AND
                                                  NOT AS A PLAINTIFF OR CLASS MEMBER IN ANY PURPORTED CLASS,
                                     13           REPRESENTATIVE OR COLLECTIVE PROCEEDING.
Las Vegas, NV 89169-5996




                                     14   See Employment Agreement, at ¶ 23.11, attached as Exhibit A.
                                     15           On or about August 21, 2018 – acknowledging he entered into a valid agreement to
                                     16   arbitrate – Morrow filed a demand for arbitration with the AAA, alleging claims against eTouch
                                     17   LV for breach of the Employment Agreement. See Demand, attached as Exhibit B.                  On
                                     18   September 24, 2018, eTouch LV filed its Answer, Affirmative Defenses, and Counterclaim
                                     19   (“Answer”) to the demand for arbitration. See Answer, attached as Exhibit C with exhibit to the
                                     20   Complaint in this lawsuit omitted. In the Answer, eTouch LV asserted a counterclaim for Fraud
                                     21   in the Inducement, alleging that various representations and communications made by Morrow
                                     22   were made to induce eTouch LV to enter into the Employment Agreement with Morrow. See id.
                                     23   at p. 6. eTouch LV also noted that Morrow’s representations were being litigated in this case. Id.
                                     24           C.     Morrow’s Employment-based Counterclaims
                                     25           On November 9, 2018, Morrow alleged counterclaims in this lawsuit mirroring his claims
                                     26   pending before the AAA. See Counterclaims, ECF No. 11, at pp. 17-25. As he alleged in his
                                     27   demand for arbitration, Morrow’s counterclaims allege eTouch LV breached the terms of the
                                     28   Employment Agreement by failing to pay Morrow the amounts owed under that agreement. See


                                          106575996_1                                     4
                                          Case 2:18-cv-02066-JCM-NJK Document 21 Filed 12/07/18 Page 5 of 9



                                      1   id. at ¶ 13. Morrow, along with eTM, seek to assert four counterclaims against eTouch LV: (1)
                                      2   Breach of Contract, (2) Breach of the Implied Covenant of Good Faith and Fair Dealing, (3)
                                      3   Alternative Claim for Restitution/Unjust Enrichment, and (4) Failure of Consideration –
                                      4   Rescission. See id. at pp. 19-25. Counterclaims one through three are related to Morrow’s
                                      5   employment with eTouch LV (with references to a breach of the APA). See e.g. id. at ¶ 24. The
                                      6   remaining counterclaim for rescission appears to relate only to the APA. See id. at ¶ 53.
                                      7   III.    LEGAL ARGUMENT
                                      8           A.      Arbitration Should Be Compelled Because Morrow Agreed to Arbitrate His
                                      9                   Counterclaims.
                                                  Congress enacted the Federal Arbitration Act (“FAA”) in 1925 to overcome judicial
                                     10
                                          resistance to arbitration. A.T. & T. Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011). In
                                     11
3993 Howard Hughes Pkwy, Suite 600




                                          doing so, “Congress declared a national policy favoring arbitration and withdrew the power of the
                                     12
                                          states to require a judicial forum for the resolution of claims which the contracting parties agreed
                                     13
Las Vegas, NV 89169-5996




                                          to resolve by arbitration.” Southland Corp. v. Keating, 465 U.S. 1, 10 (1984). Section 2 of the
                                     14
                                          FAA embodies this national policy and “places arbitration agreements on equal footing with all
                                     15
                                          other contracts . . . ,” Rent-A-Center, West, Inc. v. Jackson, 561 U.S. 63, 67–68 (2010):
                                     16

                                     17           A written provision in . . . a contract evidencing a transaction involving commerce
                                                  to settle by arbitration a controversy thereafter arising out of such contract or
                                     18           transaction . . . shall be valid, irrevocable, and enforceable, save upon such
                                                  grounds as exist at law or in equity for revocation of any contract.
                                     19
                                          9 U.S.C. § 2.
                                     20
                                                  Under Section 4 of the FAA, a party may seek an order compelling arbitration, and the
                                     21
                                          district court “shall make an order directing the parties to proceed to arbitration in accordance
                                     22
                                          with the terms of the agreement” once the court is “satisfied that the making of the agreement for
                                     23
                                          arbitration or the failure to comply therewith is not in issue.” 9 U.S.C. § 4.         Accordingly, a
                                     24
                                          court’s role is “limited to determining (1) whether a valid agreement to arbitrate exists and, if it
                                     25
                                          does, (2) whether the agreement encompasses the dispute at issue.” Chiron Corp. v. Ortho
                                     26
                                          Diagnostics Sys., Inc., 207 F.3d 1126, 1131 (9th Cir. 2000) (internal quotations omitted).
                                     27
                                                  “By its terms, the Act ‘leaves no place for the exercise of discretion by a district court, but
                                     28


                                          106575996_1                                       5
                                          Case 2:18-cv-02066-JCM-NJK Document 21 Filed 12/07/18 Page 6 of 9



                                      1   instead mandates that district courts shall direct the parties to proceed to arbitration on issues as to
                                      2   which an arbitration agreement has been signed.’” Id. at 1130 (quoting Dean Witter Reynolds Inc.
                                      3   v. Byrd, 470 U.S. 213, 218 (1985) (emphasis in original)). “[A]ny doubts concerning the scope of
                                      4   arbitrable issues should be resolved in favor of arbitration.” Mitsubishi Motors Corp. v. Soler
                                      5   Chrysler-Plymouth, 473 U.S. 614, 626 (1985) (finding that the parties’ intent to arbitrate is
                                      6   generously construed in favor of arbitrability) (internal quotations and citation omitted). The
                                      7   party opposing arbitration bears the burden of proving that the claims at issue are unsuitable for
                                      8   arbitration. See e.g., Green Tree Fin. Corp. Ala. v. Randolph, 531 U.S. 79, 91 (2000).
                                      9           Here, a valid agreement to arbitrate exists between the parties.         By entering into the
                                     10   Employment Agreement, Morrow agreed that he may only bring claims against eTouch LV
                                     11   arising out of or relating to the Employment Agreement in arbitration. The arbitration provision
3993 Howard Hughes Pkwy, Suite 600




                                     12   is specifically set apart in the Employment Agreement Morrow executed on September 26, 2017 –
                                     13   with the title “ARBITRATION” in bold upper case letters. See Exhibit A, at ¶ 23.11 (emphasis
Las Vegas, NV 89169-5996




                                     14   in original). The rest of the provision is set forth in uppercase letters. See id. Accordingly, a
                                     15   valid agreement to arbitrate exists.
                                     16           In his counterclaims, Morrow alleges that the arbitration provision does not include a
                                     17   “specific authorization for the provision” which indicates he affirmatively agreed to arbitrate and
                                     18   therefore, it is “void and unenforceable pursuant to NRS 597.995.” See Counterclaims, ECF No.
                                     19   11, at p. 19 ¶ 12. The arbitration clause in the Employment Agreement, however, explicitly states
                                     20   that Morrow gave specific authorization under NRS 597.995 in agreeing to arbitrate. See Exhibit
                                     21   A, at ¶ 23.11. Nevertheless, Morrow’s argument under state law fails as the FAA displaces NRS
                                     22   597.995. Indeed, where there is a conflict between a state arbitration law and a federal arbitration
                                     23   law, the FAA controls. Marmet Health Care Ctr., Inc. v. Brown, 565 U.S. 530, 533 (2012)
                                     24   (holding that a state law preventing the arbitration of claims for which the FAA requires
                                     25   arbitration is preempted: “The conflicting rule is displaced by the FAA.”).
                                     26           Morrow also alleges in his counterclaims that eTouch LV “waived any right to enforce the
                                     27   arbitration provision” by asserting employment claims in this litigation. See Counterclaim, ECF
                                     28   11, at p. 19 ¶ 17. eTouch LV, however, has not asserted any claims against Morrow under the


                                          106575996_1                                       6
                                          Case 2:18-cv-02066-JCM-NJK Document 21 Filed 12/07/18 Page 7 of 9



                                      1   Employment Agreement in this litigation. To the contrary, eTouch LV noted in its Complaint that
                                      2   the termination of Morrow’s employment is the subject of separate proceedings (the arbitration).
                                      3   See Complaint, ECF No. 1, at ¶ 36. eTouch LV similarly noted before the AAA that the dispute
                                      4   concerning the APA and representations relating to it were being litigated in this proceeding. See
                                      5   Answer, at p. 6.     Nor has eTouch LV waived its right to enforce arbitration under the
                                      6   Employment Agreement. Paragraph 23.8 of the Employment Agreement explains that a waiver
                                      7   of any right arising out of the agreement must be supported by consideration and be in “writing
                                      8   and executed by the aggrieved Party.” See Exhibit A, at ¶ 23.8 eTouch LV has not executed any
                                      9   document waiving the arbitration provision in exchange for something of value. Rather eTouch
                                     10   LV has at all times acted consistent with the arbitration provision of the Employment Agreement.
                                     11           Further, the valid agreement to arbitrate also encompasses the dispute at issue. The
3993 Howard Hughes Pkwy, Suite 600




                                     12   Employment Agreement requires arbitration of any and all disputes relating to the Employment
                                     13   Agreement. See id. at ¶ 23.11. Claims concerning eTouch LV’s termination of Morrow’s
Las Vegas, NV 89169-5996




                                     14   employment in accordance with the Employment Agreement as detailed in his three
                                     15   counterclaims for breach of contract, breach of the implied covenant of good faith and fair
                                     16   dealing, and unjust enrichment are clearly related to his Employment Agreement. Morrow’s three
                                     17   employment counterclaims, therefore, must be arbitrated.
                                     18           B.     The Litigation on Morrow’s Employment Counterclaims Should be Dismissed
                                     19                  or Stayed Because They are Subject to Arbitration, and Morrow Has Not
                                                         Exhausted His Arbitration Obligation.
                                     20
                                                  Under Section 3 of the FAA, “the court . . . shall on application of one of the parties stay
                                     21
                                          the trial of the action until such arbitration has been had in accordance with the terms of the
                                     22
                                          agreement.” 9 U.S.C. § 3. Courts are therefore directed to grant a stay when they determine a
                                     23
                                          claim is to be arbitrated. Johnmohammadi v. Bloomingdale’s, Inc., 755 F.3d 1072, 1073 (9th Cir.
                                     24
                                          2014). However, courts are not limited to granting a stay pending arbitration, but may sua sponte
                                     25
                                          dismiss a case if all claims are subject to the arbitration agreement. Sparling v. Hoffman Constr.
                                     26
                                          Co., Inc., 864 F.2d 635, 638 (9th Cir. 1988). See Johnmohammadi, 755 F.3d at 1073-74 (9th Cir.
                                     27
                                     28


                                          106575996_1                                      7
                                          Case 2:18-cv-02066-JCM-NJK Document 21 Filed 12/07/18 Page 8 of 9



                                      1   2014) (“[A] district court may either stay the action or dismiss it outright when, as here, the court
                                      2   determines that all of the claims raised in the action are subject to arbitration.”).
                                      3           Morrow’s employment-based counterclaims should be dismissed because, as discussed
                                      4   above, any claims relating to the Employment Agreement must be arbitrated, and Morrow has
                                      5   failed to arbitrate. Accordingly, the arbitration provision that Morrow agreed to demonstrates that
                                      6   he has improperly filed his employment-based counterclaims in this forum and dismissal is
                                      7   necessary.    However, if the Court chooses not to dismiss those counterclaims, proceedings
                                      8   relating to them should be stayed. Staying litigation on the employment-based counterclaims
                                      9   would promote judicial economy by avoiding the multiplicity of claims, discovery, costs, and
                                     10   judgments that could result from concurrent proceedings in two different forums.
                                     11           Therefore, the counterclaims should be dismissed, or in the alternative, litigation on the
3993 Howard Hughes Pkwy, Suite 600




                                     12   counterclaims should be stayed in its entirety pending the completion of the arbitration of
                                     13   Morrow’s counterclaims.
Las Vegas, NV 89169-5996




                                     14   IV.     CONCLUSION
                                     15           For the foregoing reasons, eTouch LV respectfully requests that the Court compel
                                     16   arbitration of Morrow’s three employment-based counterclaims, dismiss them, or in the
                                     17   alternative, stay litigation on those claims it pending completion of the arbitration proceedings.
                                     18           DATED this 7th day of December, 2018.
                                     19
                                                                                         LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                     20

                                     21                                                  By: /s/ Jennifer K. Hostetler
                                                                                             Donald G. Martin (SBN: 6736)
                                     22                                                      John E. Bragonje (SBN: 9519)
                                                                                             Jennifer K. Hostetler (SBN 11994)
                                     23                                                      3993 Howard Hughes Pkwy, Suite 600
                                                                                             Las Vegas, NV 89169-5996
                                     24                                                      Tel: 702.949.8200
                                                                                             Attorneys for Plaintiff eTouch LV, LLC,
                                     25

                                     26

                                     27
                                     28


                                          106575996_1                                        8
                                          Case 2:18-cv-02066-JCM-NJK Document 21 Filed 12/07/18 Page 9 of 9



                                      1                                  CERTIFICATE OF SERVICE
                                      2           I hereby certify that on the 7th day of December, 2018, I caused a true and accurate copy
                                      3   of the foregoing, MOTION TO COMPEL ARBITRATION AND TO DISMISS, OR IN THE
                                      4   ALTERNATIVE TO STAY DEFENDANT SCOTT MORROW’S COUNTERCLAIMS to be served
                                      5   via U.S. mail, postage pre-paid, first-class to the following:
                                      6
                                          Robert S. Larsen
                                      7   Wing Yan Wong
                                          GORDON REES SCULLY MANSUKHANI, LLP
                                      8   300 South Fourth Street, Suite 1550
                                          Las Vegas, NV 89101
                                      9   E-mail: rlarsen@grsm.com
                                          E-mail: wwong@grsm.com
                                     10
                                          F. Thomas Edwards
                                     11   HOLLEY DRIGGS WALCH FINE
                                          WRAY PUZEY & THOMPSON
3993 Howard Hughes Pkwy, Suite 600




                                     12   400 South Fourth Street, Third Floor
                                          Las Vegas, NV 89101
                                     13   E-mail: tedwards@nevadafirm.com
Las Vegas, NV 89169-5996




                                     14   Attorneys for Defendants eTouch Menu, Inc. and Scott Morrow
                                     15

                                     16                                                  /s/   Dana K. Provost
                                                                                         An employee of Lewis Roca
                                     17                                                  Rothgerber Christie LLP
                                     18

                                     19
                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27
                                     28


                                          106575996_1                                       9
